Citation Nr: 1310824	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  12-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for patellofemoral syndrome of the right knee and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for patellofemoral syndrome of the left knee and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to March 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) determining there was not new and material evidence and, therefore, denying the Veteran's petition to reopen his claims of entitlement to service connection for patellofemoral pain syndrome of the knees.

The Board however is reopening these claims because there is the required new and material evidence.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  These claims for service connection for patellofemoral syndrome of the knees were previously reopened but ultimately denied in a September 2008 rating decision.  The Veteran did not appeal that decision, although appropriately notified of it, or submit any additional evidence concerning these claims within one year of receiving notification of that decision.

2.  Additional evidence since received, however, is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating these claims.



CONCLUSIONS OF LAW

1.  The September 2008 rating decision reopening, but ultimately denying these claims for service connection for patellofemoral syndrome of the knees is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  But there is new and material evidence since that decision to again reopen these claims.  38 U.S.C.A. § 5108 (West 2002& Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012).

Here, since the Board is reopening these claims on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior September 2008 denial of these claims because, even if for the sake of argument he has not, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error since the Board is reopening these claims, regardless.  38 C.F.R. § 20.1102 (2012).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006), indicating this VCAA notice, if necessary, would have needed to apprise him of the specific reasons his claims were previously denied so he would have the opportunity to respond by providing evidence that would overcome the prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Moreover, since, after reopening these claims, the Board is remanding them for further development, rather than immediately readjudicating them on their underlying merits, there is no need at this juncture to discuss whether there has been compliance with the remaining duty-to-notify-and-assist obligations.  This instead is better determined once the additional development of these claims has been completed on remand.

II.  Reopening of these Claims on the Basis of New and Material Evidence

Because these claims have been previously considered and denied, and the prior decision was not timely appealed, the Board has the jurisdictional responsibility to first determine whether there is new and material evidence since the earlier decision to reopen these claims, irrespective of what the RO determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant because further consideration of the claims is neither required nor permitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence since the prior final and binding denial of these claims, then they must be reopened and the former dispositions reconsidered.  38 U.S.C.A. § 5108.


When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not also apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).


The last final and binding denial of these claims was in September 2008, so that marks the starting point for determining whether there is new and material evidence since to reopen these claims.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final and binding disallowance of a claim on any basis, so irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

At the time of that September 2008 denial, the record consisted of the Veteran's service treatment records (STRs), the report of an August 2003 VA examination, a June 2008 statement from the Veteran, a June 2008 VA medical record, and the report of an August 2008 VA examination.  He had been diagnosed with patellofemoral syndrome of the knees while in service, so had this condition even then.  Indeed, he was discharged from service because of this very condition, although he did not receive a disability rating upon discharge.

The August 2003 VA examination confirmed this diagnosis of patellofemoral syndrome.  The June 2008 statement from the Veteran noted that he had continued to suffer from this condition.  The June 2008 VA medical record indicated he was treated for "bilateral anterior knee pain, consistent with patellofemoral pain."  In the report of the August 2008 VA examination, he was once again diagnosed with bilateral patellofemoral syndrome.  The examination report further explains however that, because of the interim between his service and his treatment, as well as his "very active profession of construction work," referring to his civilian employment since service, it is "less likely as not that the bilateral knee condition is the same as seen during active duty or is a result of [an] active duty claimed injury or event."

The September 2008 rating decision reopened his claims for service connection for patellofemoral syndrome of his knees, but ultimately continued to deny these claims on their underlying merits because this condition supposedly was not shown to have been incurred in or aggravated by his military service.

In support of his current petition to reopen these claims, the evidence of record since that September 2008 rating decision includes VA medical records from October 2009, March 2010, and October 2010, and three lay statements from him dated in March and August 2010.

The three VA medical records all merely reflect ongoing treatment for the previously diagnosed patellofemoral syndrome of the knees.  So these additional records are not new and material to the claims because the evidence of record even prior to, so certainly at the time of, the September 2008 denial of these claims showed the Veteran already had established he had this diagnosis and resultantly was being treated, even then, for this condition.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

In contrast, his lay statements provide evidence that is both new, since not considered when previously adjudicating the claims, and material to the disposition of the claims.  Indeed, there is now competent and presumed credible evidence indicating he has continued to experience symptoms referable to his knees, possibly on account of this condition, during the many years since his service.  His lay statements denote his "hardship of training," reiterate that he was discharged from service because of this same condition for which he is now seeking VA disability compensation, and that his knee pain continues to worsen.  He is competent to make these allegations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).

So given the competency of his allegations, and the presumed credibility of them, this additional evidence raises a reasonable possibility of substantiating these claims.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even when it would not be enough to convince the Board to grant a claim).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2012), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claims on their underlying merits, it does at least trigger the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.

Accordingly, the Board must conclude that new and material evidence has been submitted to reopen these previously denied and unappealed claims.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of these claims on remand.


ORDER

As there is new and material evidence, the petition to reopen these claims of entitlement to service connection for patellofemoral pain syndrome of the knees is granted, subject to the further development of these claims in the remand below.


REMAND

Apparently because of the amount of time ("interim") that had elapsed between the conclusion of the Veteran's service and his eventual treatment, as well as his "very active profession of construction work," referring to his civilian occupation, the June 2008 VA compensation examiner concluded it is "less likely as not that the bilateral knee condition is the same as seen during active duty or is a result of [an] active duty claimed injury or event."  But the fact remains there is no disputing the Veteran was discharged from the military because of this very same condition.  

It equally deserves mentioning that that VA examiner seemingly based his conclusion of no correlation between this disability and the Veteran's military service primarily, if not entirely, on the mere absence of treatment during intervening years following the Veteran's service rather than on whether he had experienced relevant symptoms.

Symptoms, not instead treatment for them, are the essence of the continuity of symptomatology cited in 38 C.F.R. § 3.303(b), which is an alternative means of establishing chronicity (i.e., permanency) of disease or injury in service and in turn the required linkage or nexus between current disability and that shown in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Patellofemoral syndrome is not amongst the conditions listed in § 3.309(a) as chronic or permanent, per se, thus is not entitled to this pleading exception.

But there still remains the possibility the Veteran has experienced continuous symptoms referable to his knees since service on account of this claimed condition, and VA adjudicators cannot determine his lay statements concerning this lack credibility merely because they are unaccompanied by contemporaneous medical evidence, such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  His lay statements, then, can satisfy the requirement for evidence that the claimed disability may be related to his service.  

As such, another VA compensation examination and opinion are needed to assist in deciding these claims.  38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and medical opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's patellofemoral syndrome.  He is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on these pending claims since this will result in deciding these claims based on the existing evidence of record.  See 38 C.F.R. § 3.655.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the patellofemoral syndrome that was well documented during the Veteran's service, in fact, the reason he eventually was discharged from service, has persisted to the present day so as to establish the required correlation between his current disability and that he had in service.

Unlike the examiner that previously evaluated the Veteran in June 2008, this additional VA examiner must remain mindful that it is continuous symptoms (like pain, etc.), not necessarily treatment for them, either during service or since, which is the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  So the examiner cannot conclude the Veteran was not experiencing symptoms at a particular time, including during the intervening years after his service ended up to the time of his initial treatment for this condition, post-service, merely because there is no documentation of treatment for his symptoms, such as would be reflected in actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board ultimately will have to assess the credibility of the Veteran's lay testimony concerning this to determine its ultimate probative value since this is a factual, not medical, determination.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Therefore, in the meantime, this additional VA examiner should consider the likelihood the patellofemoral syndrome noted in service was chronic, rather than acute and transitory, so is the same patellofemoral syndrome currently shown.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the file.

2.  Then readjudicate these claims for service connection for patellofemoral syndrome of the knees on their underlying merits in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


